--------------------------------------------------------------------------------

Exhibit 10.25
 
XCEL ENERGY INC.
2005 LONG-TERM INCENTIVE PLAN
PERFORMANCE SHARE AGREEMENT – 2011 Grant
 
This Agreement, dated and effective _____________, by and between Xcel Energy
Inc., a Minnesota corporation (together with its affiliates and subsidiaries,
referred to as “Xcel Energy”) and [participant] (the “Participant”) evidences an
award of performance shares and the applicable terms and conditions of the
award.
 
1.             Performance Shares Awarded. Xcel Energy awards you as a
Participant [#] performance shares pursuant to the Xcel Energy Inc. 2005
Long-term Incentive Plan as amended and restated February 17, 2010 (the “Plan”),
subject to the terms and conditions of the Plan and this Agreement.  The Plan as
currently in effect is incorporated by reference and the Participant
acknowledges the receipt of a copy thereof.
 
2.             Performance Cycle.
 
 
(a)
The performance cycle (the “Performance Cycle”) shall commence on _______ _____
(the “Commencement Date”) and, except as otherwise provided in this Agreement,
will expire in full on __________, ____ (the “Expiration Date”).

 
 
(b)
The Governance, Compensation and Nominating Committee of the Board of Directors
(the “Committee”) is designated as the Plan administrator. The Committee,
however, has delegated certain administrative duties to the Executive
Compensation department of Xcel Energy.

 
3.             Termination of Service. If your employment with Xcel Energy
terminates for any reason, other than due to retirement, death or permanent and
total disability, prior to the Expiration Date, all performance shares shall be
forfeited on the date of your termination. If your employment with Xcel Energy
terminates due to death or permanent and total disability during the Performance
Cycle, you (or your estate) will continue participating with no additional
restrictions according to the terms and conditions of this Agreement.  If your
employment with Xcel Energy terminates due to retirement (as defined under any
retirement plan of Xcel Energy in which you participate) on or between the
Expiration Date and the date performance is certified by the Committee, you will
continue participating with no additional restrictions according to the terms
and conditions of this Agreement. If your employment with Xcel Energy terminates
due to retirement (as defined under any retirement plan of Xcel Energy in which
you participate) during the Performance Cycle, you will continue your
participation in the Plan on a pro-rata basis.
 
4.             Pro-rata Basis Calculation.  The pro-rata basis participation
calculation will prorate the number of performance shares otherwise payable to
you as a Participant due to an occurrence of an event in Section 3 above. The
prorate factor is based on the number of whole months during which the
Participant is actively employed with Xcel Energy during the Performance Cycle
divided by _______ (months).
 
5.             Accounting for Performance Shares. Each performance share,
representing a hypothetical share of Xcel Energy Common Stock, is designed to
approximate and track the fair market value price of one share of Xcel Energy
Common Stock.  Each performance share is intended to represent an unfunded,
unsecured promise to pay a benefit, if and when the performance shares
Vests.  Any monetary value represented by the performance share is designed to
remain among Xcel Energy’s general assets.
 
6.             Participant’s Rights. Except as otherwise provided herein,
Participants shall have none of the rights of a stockholder, including rights to
dividends or the right to vote any or all of the performance shares.  No
dividend equivalents will be provided with respect to the performance shares.
 
7.             Vesting and Settlement of Performance Shares.



 
 
(a)
[Insert Performance Goal(s) that need to be achieved for payout.]

 
 
 

--------------------------------------------------------------------------------

 
 
Any performance shares awarded hereunder that the Participant does not earn at
the end of the Performance Cycle pursuant to the foregoing schedule shall be
forfeited.
 
The provisions of this Section 7(a) shall not affect in any way any forfeitures
under Section 3 or any provision regarding the payout of performance shares
under Section 9 upon the occurrence of a Change in Control.
 
 
(b)
As soon as administratively feasible following the Expiration Date and
certification in writing by the Committee as to the number of performance shares
owned by the Participant and the degree to which the performance goal has been
satisfied, but in no event later than two and a half months after the end of the
calendar year in which the Expiration Date occurs, Xcel Energy shall cause to be
paid to the Participant cash, an equivalent number of shares of Common Stock or
a combination thereof as determined by the Committee.  Performance shares are to
be valued using the Fair Market value of a share as defined in the
Plan.  Payments may be made in a lump sum.  If the Participant dies prior to the
payment and under Section 3 or Section 7(a) above or Section 9 below would
otherwise be entitled to receive payment of an award, the Company shall pay, in
cash, the Participant’s designated beneficiary (if the Participant has
designated a beneficiary in writing delivered to the Xcel Energy Executive
Compensation department) or if no beneficiary is designated, to the
Participant’s estate.

 
8.             Changes in Capitalization of Xcel Energy.  If there is any change
in the character of outstanding Xcel Energy Common Stock by reason of a stock
dividend or distribution, stock split, capital reorganization, reclassification,
combination or exchange of shares, or by reason of merger, consolidation, or
other corporate reorganization, the Committee shall determine the appropriate
adjustment to Participant’s performance shares, if any, needed to reflect such
change.
 
9.             General Restrictions.  In the event a Change in Control occurs,
as defined in the Plan, the Performance Cycle shall terminate and all
performance shares shall be paid to Participants as soon as administratively
feasible following determination of the Change in Control, but in no event later
than two and a half months after the end of the calendar year in which the
Change in Control occurs, according to the terms of the Plan.
 
10.            Recoupment.  Xcel Energy may recover any cash or shares awarded
under this Agreement, or proceeds from the sale of such shares, to the extent
required by any rule of the SEC or any listing standard of the New York Stock
Exchange, including any rule or listing standard requiring recovery of incentive
compensation in connection with an accounting restatement due to material
noncompliance of Xcel Energy with any financial reporting requirement under the
securities laws, which recovery shall be subject to the terms of any policy of
Xcel Energy implementing such rule or listing standard; provided that, in any
event, Xcel Energy may recover  cash or shares awarded under this Agreement, or
proceeds from the sale of such shares, from a Participant who is terminated from
Xcel Energy for fraud or misconduct.
 
11.            Withholding.  Xcel Energy may require the Participant to remit to
it, or may withhold from the award or from the Participant’s other compensation,
an amount sufficient to satisfy any applicable federal, state, local tax,
employment, FICA or other mandated withholding requirements in regard to the
performance shares in the year or years the performance shares become taxable to
the Participant. Participant may elect in accordance with the Plan to satisfy
the withholding requirement, in whole or in part, by having Xcel Energy withhold
performance shares from the award at the rate the Committee determines satisfies
applicable withholding requirements of the Code. For this purpose, performance
shares will be valued using the Fair Market value of a share as defined in the
Plan.  If no election is made, the Participant will be deemed to have elected
performance shares to be withheld.
 
12.             Plan and Plan Interpretations as Controlling.  The performance
shares hereby awarded and the terms and conditions herein set forth are subject
in all respects to the terms and conditions of the Plan, which are
controlling.  All determinations and interpretations of the Committee shall be
binding and conclusive upon the Participant or his legal representatives with
regard to any question arising hereunder or under the Plan.
 
13.           Participant Service.  Nothing in this Agreement shall limit the
right of Xcel Energy or any of its subsidiaries to terminate the Participant’s
service as an officer or employee, or otherwise impose upon Xcel Energy or any
of its subsidiaries any obligation to employ or accept the services of the
Participant.
 
14.           Participant Acceptance.  The Participant shall signify acceptance
of the terms and conditions of this Agreement by signing in the space provided
below and returning a signed copy to Xcel Energy.
 
 
 

--------------------------------------------------------------------------------

 
 
15.             Mandatory Binding Arbitration. The Participant agrees that any
and all disputes related to an award of performance shares including but not
limited to, eligibility, vesting, distribution and payment, withholding,
targets, effect of termination of employment or rights related to an amendment
or termination of the Plan, will be subject to mandatory binding arbitration in
Minneapolis, Minnesota before the American Arbitration Association. Participant
agrees that the Participant will be responsible for bearing his or her share of
the costs to arbitrate.
 
IN WITNESS WHEREOF, the parties hereto have caused this Performance Share Plan
Agreement to be executed as of the date first above written.
 

        XCEL ENERGY INC.          
 
By:
       
Marvin E. McDaniel, Jr.
Vice President of Xcel Energy Services Inc.
            ACCEPTED:  

            Participant Signature  

 

            Date  

 

--------------------------------------------------------------------------------